Exhibit 10.4(m)





AMENDMENT NO. 1
TO
MASONITE WORLDWIDE HOLDINGS INC.
2009 EQUITY INCENTIVE PLAN
This Amendment (“Amendment”), dated as of February 7, 2017, is made by Masonite
International Corporation (the “Company”) to the Masonite Worldwide Holdings
Inc. 2009 Equity Incentive Plan (the “Plan”).
WHEREAS, the Company maintains the Plan to enhance the profitability and value
of the Company by enabling the Company to offer individuals cash and stock-based
awards in order to attract, retain and reward such individuals;
WHEREAS, pursuant to Section 14.1 of the Plan, the Board of Directors of the
Company may amend any provision of the Plan at any time; and
WHEREAS, the Company desires to amend the Plan to provide the Company with the
flexibility to permit a participant to satisfy tax withholding obligations in an
amount up to the maximum individual federal, state, local and foreign statutory
rates.
NOW, THEREFORE, the Company hereby amends the Plan as follows:
1.Amendment to Section 15.8. Section 15.8 of the Plan shall, as of the date of
this Amendment, be amended by deleting it in its entirety and replacing it with
the following new Section 15.8:
15.8    Tax Withholding.


(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy any federal, state, local, foreign or
other taxes (including the Participant’s FICA obligation) required to be
withheld with respect to such Award (or exercise thereof).


(b) Withholding Arrangements. The Committee, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy any tax withholding obligation, in whole or in part by (without
limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value up to the maximum
individual statutory rate for each applicable jurisdiction, (iii) delivering to
the Company already-owned Shares having a Fair Market Value up to the maximum
individual statutory rate for each applicable jurisdiction; provided, that the
delivery of such Shares will not result in any adverse accounting consequences,
as the Committee determines in its sole discretion, or (iv) selling a sufficient
number of Shares otherwise deliverable to the Participant through such means as
the Committee may determine in its sole discretion (whether through a broker or
otherwise) up to the maximum individual statutory rate for each applicable
jurisdiction. The Fair Market Value of the Shares to be withheld or delivered
will be determined as of the date that the taxes are required to be withheld.





--------------------------------------------------------------------------------




2.    Amendment to Section 4.2. Section 4.2 of the Plan shall, as of the date of
this Amendment, be amended by adding the following proviso to the end of the
first sentence of Section 4.2:
“provided, that, shares of Restricted Stock that are withheld to satisfy any
amount of tax in excess of the statutory minimum withholding obligation will not
be available again for the purpose of Awards under the Plan.”
3.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Florida.
4.    Incorporation. This Amendment shall be and is hereby incorporated in and
forms a part of the Plan.
5.    Ratification. All other provisions of the Plan remain unchanged and are
hereby ratified by the Company.
6.    [Signature Page Follows]


1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company hereto has executed this Amendment as of the day
and year first set forth above.


MASONITE INTERNATIONAL CORPORATION
By:
 
 
 
Name:
 
 
 
Title:
 






